PER CURIAM.
We agree with the reasoning and conclusion of Hazel, J., who heard the case below, and think litigation over this patent a rather striking instance of an endeavor to put novelty and commercial success in the place of invention, a point we have recently commented on in Boston, etc., Co. v. Automatic, etc., Co., 276 Fed. 910.
It is quite true that, in deciding the point of invention, which is always a question of fact, courts should “view the subject-matter from the standpoint of the art concerned.” Kurtz v. Blatt (D. C.) 263 Fed. 392. But it is this view that is fatal to plaintiff’s contention, for the patent teaches the art nothing; it only rearranges old matter in a form probably attractive to the eye and useful for purposes of display.
Decree affirmed, with costs.